         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN

BARKO HYDRAULICS,               )
                                )
             Plaintiff,         )
                                )                             CIVIL ACTION NO.:
                                )
     v.                         )
                                )
                                )                             SECTION:
PENINSULA POWDER COATING, INC., )
                                )                             MAGISTRATE:
             Defendant.         )
                                )
                                )

                                   COMPLAINT FOR DAMAGES

         NOW INTO COURT, through undersigned Counsel, comes Plaintiff Barko Hydraulics,

 LLC (hereinafter, “Barko”), who files this Complaint for Damages against Defendant

 Peninsula Powder Coating, Inc. (hereinafter, “PPC”) and alleges upon information and belief

 as follows:

                                          I.     PARTIES

        1.          Plaintiff, Barko Hydraulics, LLC is a limited liability company organized under

the laws of Delaware with a principal place of business in Superior, Wisconsin.

        2.          Defendant Peninsula Powder Coating, Inc. is a Michigan corporation with a

principal place of business in Baraga, Michigan.




                                                   1

4847-2759-1887 v1
         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 2 of 9




                             II.          JURISDICTION AND VENUE

        3.          Jurisdiction is proper under 28 U.S.C. §1332, as Plaintiff and Defendant are

diverse and the amount in controversy exceeds $75,000.

        4.          Venue is proper as the events and damages sued upon occurred within this district.

                                   III.    FACTUAL ALLEGATIONS

        5.          Plaintiff Barko is a manufacturer of high-quality forestry equipment, offering

long-lasting equipment that can perform harvesting, loading, land clearing and other functions in

the forestry industry.

        6.          Defendant PPC is a powder coating company that provides powder coating

services to a variety of companies, including equipment manufacturers such as Barko.

        7.          Per Defendant PPC’s website, it “provides [customers] with a tough, durable

finish with superior corrosive protection. Our coatings can be applied to a wide range of

materials.” It further states that “[w]ith three large state-of-the-art powder lines, Peninsula

Powder Coating can easily handle your biggest jobs …. We can accommodate main frames,

boom sections, fork attachments, and other large components. By using only the highest quality

powders, chip-resistant primers and pre-treat techniques, we protect your product and your

reputation.” See http://www.peninsulapowdercoating.com/commercial, accessed Nov. 17, 2020.

        8.          In the late summer of 2016, Barko retained Defendant PPC’s services to powder

coat the tank weldment on its new model Barko 240B Track Harvester/Feller Bunchers. See

Purchase Order Terms And Conditions, attached as Exhibit A.

        9.          Barko purchased the tank weldments for these new machines from another

supplier and sent them to Defendant PPC to be painted.

                                                    2

4847-2759-1887 v1
         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 3 of 9




        10.         The first of these weldment tanks painted by Defendant PPC was received at

Barko on August 29, 2016. The tank was not properly painted/powder coated. Because of these

issues, Barko sent the tank back to Defendant PPC for rework.

        11.         Barko received the reworked tank on October 24, 2016 and began production on

the machine utilizing this tank on October 27, 2016. The serial number for this Model 240B

Track Harvester/Feller Buncher is: 11724023672 (hereinafter the “subject 240B”).

        12.         The subject 240B was sold to a Barko dealer on December 29, 2016, and then to a

customer on September 17, 2017.

        13.         Almost immediately upon receipt, the customer began experiencing performance

issues. Over a period of four weeks, the Barko dealer who sold the subject 240B provided

extensive job-site service in an attempt to correct the issues and troubleshoot. However, the

problems could not be corrected.

        14.         Eventually, the machine was hauled to the dealer, and Barko began to investigate

the source of the performance issues, which stemmed from the powder coated tank.

        15.         Because the performance issues could not be resolved, Barko was forced to

provide a replacement machine to the customer free of charge on October 28, 2017.

        16.         Ultimately, the customer purchased the replacement machine, serial number

11724024000, and the damaged 240B was taken on trade to the dealer.

        17.         Barko was then forced to credit the dealer for the full value of the damaged 240B

and had to absorb the full cost of the replacement 240B that was provided to the customer.

        18.         Barko undertook extensive testing to determine the problems with this brand-new

240B machine. Upon close inspection, it was determined that the subject 240B was fully

contaminated with steel grit blast media throughout the entire hydraulic system and the fuel tank.

                                                    3

4847-2759-1887 v1
         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 4 of 9




        19.         Indeed, this steel grit media was in all major components of the 240B, including

the hydraulic tank, fuel tank, valves, filters, cylinders, and pumps.

        20.         Samples taken from the machine demonstrated that this steel grit media was

consistent with the steel grit media used by Defendant PPC for paint preparation.

        21.         Pursuant to the specifications Barko provided, Defendant PPC agreed to plug all

bored holes, plug all threaded holes, paint per Barko’s specifications, get no paint on machined

surfaces, and remove all shot blasted material from the tanks. See Specifications, attached as

Exhibit B.

        22.         Defendant PPC failed to meet these specifications and instead contaminated the

machine with steel grit media, resulting in the damage to the subject 240B.

        23.         Because of Defendant PPC’s actions and omissions, the subject 240B is no longer

operational or saleable and Barko has suffered damages and losses.

              IV.       FIRST CAUSE OF ACTION – BREACH OF CONTRACT

        24.         Barko incorporates Paragraphs 1-23 above, as if herein realleged, and states

further as follows:

        25.         Plaintiff Barko and Defendant PPC had an agreement pursuant to which

Defendant PPC was to provide powder coating services for Barko. Purchase Order Terms And

Conditions, Ex. A; Specifications, Ex. B.

        26.         Pursuant to the parties’ agreement, in powder coating the tank weldment,

Defendant PPC was to plug all bored holes, plug all threaded holes, paint per Barko’s

specifications, get no paint on machined surfaces, and remove all shot blasted material from the

tanks. Specifications, Ex. B.

        27.         Defendant PPC breached that agreement by delivering a tank weldment fully

                                                    4

4847-2759-1887 v1
          Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 5 of 9




contaminated with shot blasted steel grit material.

          28.       Barko was harmed by Defendant PPC’s breach as it lost the entire cost of the

contaminated machine and has devoted many hours to trying to determine the cause of the

contamination.

     V.         SECOND CAUSE OF ACTION – BREACH OF EXPRESS WARRANTY

          29.       Barko incorporates Paragraphs 1-28 above, as if herein realleged, and states

further as follows:

          30.       Defendant PPC, at all times relevant hereto, expressly warranted to its customers,

including Barko, that its powder coating services would be of high quality, merchantable and fit

for the purpose for which they are ordinarily or foreseeably used. Purchase Order Terms And

Conditions, ¶ 7, Ex. A.

          31.       Specifically, Defendant PPC warranted that items will be “merchantable, fit, and

sufficient for the purpose intended, and will be of good material and workmanship and free from

defects, and if ordered to [Barko’s] description, will conform to the design, specifications,

drawings, blueprints, samples, or other technical description furnished or adopted by [Barko]. Id.

          32.       Defendant PPC breached this express warranty by contaminating the weldment

tank for the 240B machine with steel grit media when it performed its powder coating services.

          33.       The contaminated condition of the weldment tank for the 240B existed from the

time it left Defendant PPC’s control, and continues to the present.

          34.       Defendant PPC’s breach of warranty was a proximate cause of the damages and

losses Barko has suffered due to the subject 240B.

          35.       All conditions precedent to this cause of action have been satisfied.

      VI.       THIRD CAUSE OF ACTION – BREACH OF IMPLIED WARRANTY

                                                      5

4847-2759-1887 v1
         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 6 of 9




        36.         Barko incorporates Paragraphs 1-35 above, as if herein realleged, and states

further as follows:

        37.         Defendant PPC, at all times relevant hereto, impliedly warranted to its customers,

including Barko, that its powder coating services would be of high quality, merchantable and fit

for the purpose for which they are ordinarily or foreseeably used. See Purchase Order Terms

And Conditions, ¶ 7, Ex. A.

        38.         Defendant PPC breached the implied warranty of merchantability and fitness for a

particular purpose by contaminating the weldment tank for the 240B machine with steel grit

media when it performed its powder coating services.

        39.         The contaminated condition of the weldment tank for the 240B existed from the

time it left Defendant PPC’s control, and continues to the present.

        40.         Defendant PPC’s breach of warranty was a proximate cause of the damages and

losses Barko has suffered due to the subject 240B.

        41.         All conditions precedent to this cause of action have been satisfied.

     VII.     FOURTH CAUSE OF ACTION – NEGLIGENCE BY DEFENDANT PPC

        42.         Barko incorporates Paragraphs 1-41 above, as if herein realleged, and states

further as follows:

        43.         Defendant PPC was, at all times relevant to this action, a corporation in the

business of, among other things, providing a full spectrum of powder coating services to

manufacturing companies like Plaintiff Barko and other customers. Defendant PPC has derived

substantial income from the provision of these services in the State of Wisconsin.

        44.         Defendant PPC had a duty to use ordinary care in the provision of its services so

that the equipment and components that were powder coated could be used for their intended

                                                      6

4847-2759-1887 v1
          Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 7 of 9




purposes and any other reasonably foreseeable purpose.

          45.       Notwithstanding its duties, Defendant PPC negligently conducted its powder

coating services, resulting in contamination of Plaintiff Barko’s 240B, such that it could not be

used for its intended purposes, or any other purposes.

          46.       As a proximate result of Defendant PPC’s negligence, Plaintiff Barko has suffered

damages in excess of $157,000.

                                           VIII. DAMAGES

          47.       Plaintiff Barko is entitled to such damages that to a jury may seem fair and just for

its losses suffered as a result of Defendant PPC’s acts and omissions, including (but not limited

to) the time spent in analyzing and addressing the issue, the loss of the cost of the subject 240B,

the loss of the cost of the replacement 240B, and other consequential damages.

                                          IX.     JURY TRIAL

          48.       Plaintiff Barko prays for a trial by jury.

          WHEREFORE, Plaintiff Barko respectfully prays:

          1.        That this Complaint for Damages be filed, and Defendant PPC duly cited and

served;

          2.        After due proceedings are had, there be judgment in favor of Plaintiff Barko, and

against Defendant PPC, for all relief prayed for herein and/or recoverable as a matter of law on

all counts set forth herein, judicial interest as allowed by law, as well as for all costs, fees,

expenses and attorney’s fees incurred in the prosecution of this litigation, as well as interest on

those sums; and

          3.        For any and all such other relief available at law or equity and that may be

determined by this Court to be just and proper.

                                                      7

4847-2759-1887 v1
         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 8 of 9




 Dated: November 17, 2020                    Respectfully submitted,

                                             SHOOK, HARDY & BACON L.L.P.

                                             By: /s/ Brandon K. Gutshall
                                                  Brandon K. Gutshall
                                                  2555 Grand Boulevard
                                                  Kansas City, Missouri 64108-2613
                                                  Telephone: 816-474-6550
                                                  Facsimile: 816-421-5547
                                                  bgutshall@shb.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  BARKO HYDRAULICS




                                         8

4847-2759-1887 v1
         Case: 3:20-cv-01043-wmc Document #: 1 Filed: 11/17/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 17th day of November 2020, a true and

accurate copy of Plaintiff Barko’s Complaint and Summons were served via First-Class Mail on

Defendant Peninsula Powder Coating, Inc. as follows:

        Peninsula Powder Coating, Inc.
        128 Hemlock Street
        Baraga, MI 49908



                                                  Respectfully submitted,

                                              By: /s/ Brandon K. Gutshall
                                                 Brandon K. Gutshall, MO #61848

                                                  ATTORNEY FOR PLAINTIFF BARKO
                                                  HYDRAULICS




                                              9

4847-2759-1887 v1
